Case: 10-20619     Document: 00511571805         Page: 1     Date Filed: 08/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 15, 2011
                                     No. 10-20619
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

GERALD ALLEN PERRY,

                                                  Plaintiff-Appellant

v.

JOHN B. HOLMES, Former District Attorney of Harris County; STEVE
BALDASSANO, Former Assistant District Attorney of Harris County; BOYOL
SMITH, Sergeant; K.R. WILLIAMSON, Sergeant,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:04-CV-3865


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Gerald Allen Perry, Texas prisoner # 644896, has been barred from
proceeding in forma pauperis (IFP) under 28 U.S.C. § 1915(g) because, on at
least three prior occasions while incarcerated, he has brought an action or
appeal in a court of the United States that was dismissed as frivolous or for
failure to state a claim upon which relief could be granted. See Perry v. Johnson,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20619    Document: 00511571805      Page: 2    Date Filed: 08/15/2011

                                  No. 10-20619

No. 5:01-CV-00165 (E.D. Tex. July 31, 2003) (unpublished); Perry v. Holmes, No.
05-20137 (5th Cir. Nov. 1, 2005) (unpublished). Furthermore, Perry has not
alleged that he is “under imminent danger of serious physical injury.” § 1915(g).
Thus, the district court improvidently granted Perry leave to proceed IFP on
appeal.
      Accordingly, Perry’s IFP status is decertified, and the appeal is dismissed.
Perry has 15 days from the date of this opinion to pay the full appellate filing fee
to the clerk of the district court, should he wish to reinstate his appeal. Perry’s
request for the production of transcripts at government expense is denied.


    IFP DECERTIFIED; APPEAL DISMISSED;                           MOTION        FOR
TRANSCRIPTS AT GOVERNMENT EXPENSE DENIED.




                                         2